Citation Nr: 1827033	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder, to include depression.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for deep vein thrombosis.  


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1982 to August 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACTS

1.  A March 2010 rating decision denied service connection for an acquired psychiatric disorder, to include depression, and deep vein thrombosis.  Service connection was denied for both disabilities because there was no evidence that either occurred in service.  The Veteran did not appeal the March 2010 rating decision. 

2.  The evidence pertaining to the Veteran's acquired psychiatric disorder submitted subsequent to the March 2010 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

3.  The evidence pertaining to the Veteran's deep vein thrombosis submitted subsequent to the March 2010 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2010 decision denying service connection for an acquired psychiatric disorder and deep vein thrombosis is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).
2.  The criteria for reopening the claim for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for reopening the claim for entitlement to service connection for deep vein thrombosis have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claims for entitlement to service connection for an acquired psychiatric disorder and deep vein thrombosis.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Id. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appellate period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appellate period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than require new and material evidence.  38 C.F.R. § 3.156(c)(1).

Here, the Veteran initially filed a claim for service connection for depression and deep vein thrombosis, claimed as a blood clot, in September 2009.  The Veteran's claims were denied in a March 2010 rating decision as there was no evidence of treatment or a diagnosis for either disability in service.  The Veteran did not file an appeal to the March 2010 decision.  Accordingly, the March 2010 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In November 2012, the Veteran filed another claim for service connection for depression and deep vein thrombosis.  In an April 2013 letter, the RO informed the Veteran that he was previously denied service connection for depression and deep vein thrombosis in a March 2010 rating decision that became final.  The RO informed the Veteran that new and material evidence would need to be submitted to reopen the previously denied claims.  The only evidence that has been associated with the claims file since the March 2010 rating decision is additional VA out-patient treatment records.  The Board finds that though this evidence is new, it is cumulative, redundant, and does not relate to an unestablished fact necessary to substantiate the claims, or raise a reasonable possibility of substantiating the claims. 

At the time of the last denial, the Veteran had current diagnoses of an acquired psychiatric disorder and recurrent deep vein thrombosis.  The Veteran's claims were denied in March 2010 because there was no evidence of treatment, findings, or diagnosis of an acquired psychiatric disorder or deep vein thrombosis related to active service.  

Regarding the claim for an acquired psychiatric disorder, the newly added medical treatment records establish that the Veteran has a diagnosis of depression and is currently receiving treatment for the disability.  However, these records do not attribute the Veteran's depression to service, but rather to his claimed wrongful conviction.  As noted in the VA medical treatment records, the Veteran claims that he was wrongly convicted of a crime and attributes his depression to this wrongful conviction and resulting consequences.  

Regarding the claim for service connection for deep vein thrombosis, the newly added medical treatment records establish that the Veteran is receiving treatment for recurrent deep vein thrombosis.  However, there is no indication that this disability is related to service.  

Consequently, the Board finds that the evidence added to the record since the final March 2010 decision is cumulative and redundant of the evidence of record at the time of the last prior final denial and does not raise a reasonably possibility of substantiating the Veteran's claims.  See 38 C.F.R. § 3.156(a).  The Board must, therefore, conclude that new and material evidence has not been received and that the Veteran's claims for service connection for an acquired psychiatric disorder and deep vein thrombosis may not be reopened. 


ORDER

New and material evidence having not been received, reopening the claim of entitlement to service connection for an acquired psychiatric disorder is denied.  

New and material evidence having not been received, reopening the claim of entitlement to service connection for deep vein thrombosis is denied.  




____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


